This is an appeal from a decision of the Unemployment Insurance Appeal Board affirming the decision of a Referee which sustained the initial determination of the Industrial Commissioner. There is substantial evidence contained in the record, including the claimant’s own statements, to support the factual finding made by the board that the claimant lost his employment through misconduct (Matter of Baida [Catherwood], 18 A D 2d 945 [false and premature entries on time cards]). In his brief the claimant alleges discrimination because of his religious belief and of Ms espousal of unionization. But these contentions were not raised before the Commissioner, the Referee or the board and no proof was offered to support them. As we find the board’s conclusion was supported by substantial evidence we are required to accept it as final and conclusive (Unemployment Insurance Law [Labor Law, art. 18], § 623; Matter of Morton, 284 N. Y. 167, 170; Matter of Ianni [CatherwoodI], 14 A D 2d 469). Decision affirmed, without costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.